DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 07/07/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-3, 5-7, 12, 14, 17-22, 24-27 and 32-33 are pending in the application.
Claim(s) 1-3, 5-7, 12, 14, and 32-33 are examined on the merits.
Information Disclosure Statement
The new information disclosure statements (IDS) submitted on 09/08/2022 and 09/20/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement has been considered by the examiner.
Response to Arguments
	Applicant’s arguments filed on 07/07/2022 have been fully considered but are moot because the independent claims have been amended and the new ground of rejection does not rely on the same combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Deibler (DE 102014106518) in view of Locke (US PGPUB 20150320603) addressed/disclosed the newly added/argued limitations.
With respect to the drawing objection(s), applicant’s argument(s) is/are not found persuasive. The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. Even though, the claimed subject matters were disclosed in the specification, they are not shown in the drawings. Therefore, the drawing objection(s) is/are maintained. 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “polymer film having fenestrations coupled to one of the first manifold and the second manifold” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
	In claim 1, the limitation “a polymer film having fenestrations coupled to one of the first manifold and the second manifold” has been interpreted below as if the claimed polymer film indirectly coupled to one of the first manifold and the second manifold to provide a seal to maintain a negative pressure at a tissue site (similar to that disclosed by Applicant in ¶0045 and 0070 of the instant specification).
In claim 6, the limitation “the first manifold and the second manifold are felted manifolds” has been interpreted below as if the first manifold and the second manifold are formed by felting (“the manifold is heated to an optimum forming temperature during the polyurethane manufacturing process and then it is compressed”; disclosed by Applicant in ¶0064 of the instant specification).
	In claim 14, the limitation “the polymer film is laminated to the one or more manifolds” has been interpreted below as if the polymer film is bonded or connected to the one or more manifolds.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “an additional layer interposed between the first manifold, the second manifold, and the polymer film” which is indefinite. It is unclear if the “additional layer” interposed between the first manifold and the second manifold or the “additional layer” interposed between the second manifold and the polymer film because there is only one additional layer. A layer cannot be interposed between 3 layers. According to ¶0078 of instant specification, an additional component/layer is incorporated into one or more manifolds, or a polymer film. Thus, the limitation has been examined below as if it read -- an additional layer [[incorporated into the first manifold, the second manifold, [[or the polymer film --.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 7, 12, 14, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deibler (DE 102014106518) in view of Locke (US PGPUB 20150320603).
Regarding claim 1, Deibler discloses a dressing for use with negative-pressure wound therapy (Abstract, pg. 18, lines 1-3, and Figs. 1-3) comprising: 
a first manifold (a first layer 1 of a first porous foam: pg. 18, lines 1-3 and pg. 24, lines 20-28; wherein the first layer 1 comprises a plurality of through holes; thus, the first layer 1 reads on the claimed second manifold) configured to be disposed at a tissue site (Figs. 1-2); a second manifold (a second layer 2 of a second porous foam: pg. 18, lines 1-3 and pg. 24, lines 20-28; wherein the second layer 2 comprises a plurality of through holes; thus, the second layer 2 reads on the claimed second manifold) coupled to the first manifold opposite the tissue site (Figs. 1-2), the second manifold having a higher firmness than the first manifold (the compression hardness of the first manifold 1 is 3.4 kPa and the compression hardness of the second manifold 2 is 3.8 kPa or 3.6 kPa: pg. 23, Embodiment 1 and/or 2; it takes more force to compress the second manifold; thus, the second manifold 2 having a higher firmness than the first manifold 1);
a … film (air impermeable cover film 4: pg. 24, lines 40-42) having fenestrations (vacuum connection means 5 communicates with the film 4 introduced openings: pg. 24, lines 40-43, and Fig. 2; thus, vacuum connection means 5 encompasses the claimed fenestrations) coupled to one of the first manifold and the second manifold (Fig. 1).
Deibler discloses a film, but does not disclose the material of the film. 
In the same field of endeavor, wound dressing, Locke discloses a dressing 102 for use with negative pressure wound therapy (¶0030 and Fig. 1) comprising two manifolds (a manifold 108 and a debridement tool 110/510: ¶0055, 0058, 0066, 01052, Figs. 1-2, and 5). Locke further discloses/suggests the dressing 102 comprising a polymer film for the benefits of providing a seal adequate to maintain a negative pressure at a tissue site for a given negative-pressure source and/or providing a seal that is permeable to water vapor but impermeable to liquid (¶0046).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the film of Deibler by selecting a polymer material, similar to that disclosed by Locke, in order to provide a seal adequate to maintain a negative pressure at a tissue site for a given negative-pressure source and/or provide a seal that is permeable to water vapor but impermeable to liquid, as suggested in ¶0046 of Locke and 	as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07).
Regarding claim 2, Deibler in view of Locke discloses all the limitations as discussed above for claim 1.
Deibler further discloses each of the first manifold and the second manifold having a different firmness (the second manifold 2 having a higher firmness than the first manifold 1: see claim 1 above; thus, each of the first manifold and the second manifold having a different firmness).
Deibler further discloses the claimed invention except for a plurality of manifolds. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate at least one additional manifold in the dressing since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. One would have been motivated to arrange multiple manifolds in the wound dressing and having a different firmness for each manifold for the purpose of providing a wound dressing based on a thickness of a wound. In re Harza, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 (VI) (B).
Regarding claim 5, Deibler in view of Locke discloses all the limitations as discussed above for claim 1.
Deibler further discloses wherein the first manifold and the second manifold are positioned in a stacked configuration (Figs. 1-2).
Regarding claim 7, Deibler in view of Locke discloses all the limitations as discussed above for claim 1.
Deibler further discloses wherein the first manifold and the second manifold are perforated or have one or more partial cuts (the first layer 1 of the dressing and the second layer 2 of the dressing comprise a plurality of through holes: see rejection of claim 1 above; thus, the first manifold and the second manifold are perforated).
Regarding claim 12, Deibler in view of Locke discloses all the limitations as discussed above for claim 1.
Deibler does not disclose an additional layer incorporated into the first manifold, the second manifold, or the polymer film, wherein the additional layer comprises an adhesive or an anti-microbial agent or both.
Locke further discloses a technique of incorporating an additional layer (an attachment device: ¶0047) to the film (the attachment device attaches the cover 106: ¶0047) and wherein the additional layer comprises an adhesive or an anti-microbial agent or both (the attachment device is medically-acceptable, pressure-sensitive adhesive: ¶0047) for the benefits of providing attachment, improving seal, and reducing leaks (¶0047).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Deibler in view of Locke by incorporating an additional layer, similar to that disclosed by Locke, in order to provide attachment, improve seal, and reduce leaks, as suggested in ¶0047 of Locke and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 14, Deibler in view of Locke discloses all the limitations as discussed above for claim 1.
Deibler in view of Locke discloses the polymer film (see rejection of claim 1 above).
Deibler further discloses wherein the film 4 is laminated to the first manifold or the second manifold (Fig. 2 shows that the film 4 is bonded/laminated to the second manifold 2).
Regarding claim 32, Deibler in view of Locke discloses a method of applying the dressing of claim 1 to the tissue site (see rejection of claim 1 above See MPEP § 2112.02 (I)).
In addition, since the dressing of Deibler in view of Locke meets the structural limitations of the claimed dressing, it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)). 
Deibler further discloses a method of treating a tissue site with negative pressure (Abstract and See MPEP § 2112.02 (I)), the method comprising: 
sealing the dressing to epidermis adjacent to the tissue site (Figs. 1-2); 
fluidly coupling the dressing to a negative-pressure source (the dressing is fluidly coupled to a negative pressure line 6: pg. 24, lines 29-43, and Fig. 2); and 
applying negative pressure from the negative-pressure source to the dressing (pg. 24, lines 29-43, and Fig. 2) and promoting healing and tissue granulation (pg. 24, lines 29-43, and Fig. 2).
Regarding claim 33, Deibler in view of Locke discloses all the limitations as discussed above for claim 32.
Deibler further implicitly discloses wherein the negative pressure provides a differential volume change within or between the first manifold and the second manifold (see rejection of claim 1 and claim 32 above: since the first manifold and the second manifold have different firmness, the volume of the first manifold and the second manifold are different when negative pressure is applied to the dressing; thus, Deibler implicitly disclosed the claimed limitation).
Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deibler in view of Locke, as applied to claim 1 above, and further in view of Robinson (US PGPUB 20110178451).
Regarding claim 3, Deibler in view of Locke discloses all the limitations as discussed above for claim 1.
Deibler does not disclose wherein the first manifold and the second manifold have two or more sections with different firmness.
Locke further discloses/suggests a manifold having two or more sections with different firmness (a debridement tool 110/510 comprises stripes 516 and 518 with two different density/firmness: ¶0059, 0102, and Fig. 15; wherein the debridement tool 110/510 comprising holes 140: ¶0063 and Fig. 2; thus, 110/510 encompasses the claimed manifold).
In the same field of endeavor, wound dressings, Robinson discloses a wound insert 304 comprising a compressed foam 300 (¶0060). Robinson further discloses the compressed foam 300 comprising an open-celled foam (¶0049; thus, the wound insert 304 encompasses the claimed manifold). Robinson further discloses/suggests the wound insert 304 having high-density regions 404 and low-density regions 408 (¶0060-0062: the wound insert 304 has regions with different firmness) for the benefit of providing various characteristics for the manifold such that the high-density regions configured to improve wicking function and more-effectively transmit fluid and the low-density regions configured to permit the wound dressing to bend and/or otherwise conform to a wound (¶0060-0062).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second manifolds of Deibler in view of Locke by providing two or more sections with different firmness, similar to that disclosed by Locke and Robinson, in order to provide various characteristics for the manifold such that the high-density regions configured to improve wicking function and more-effectively transmit fluid and the low-density regions configured to permit the wound dressing to bend and/or otherwise conform to a wound, as suggested in ¶0060-0062 of Robinson.
Regarding claim 6, Deibler in view of Locke discloses all the limitations as discussed above for claim 1.
Deibler does not disclose wherein the first manifold and the second manifold are felted manifolds.
Locke further discloses wherein the first manifold and the second manifold are felted manifolds (two manifolds 108 and 110/510 comprise felted manifolds: ¶0042-0043 and 0059-0060).
Robinson further discloses/suggests compressing and/or felting at least a portion of the foam/manifold 300 such that the foam/manifold 300 has a substantially constant thickness (¶0053). Robinson also discloses/suggests a technique of making felted foam/manifold by applying heat to the foam for the benefits of providing the compressed foam such that the foam remains substantially compressed in the absence of an external compressive force (¶0053).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first manifold and the second manifold of Deibler in view of Locke by making them felted manifolds, similar to that disclosed by Locke and Robinson, in order to provide compressed foam such that the foam remains substantially compressed in the absence of an external compressive force, as suggested in ¶0053 of Robinson and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Locke (US PGPUB 20180235646) discloses an apparatus for treating a tissue site comprising a contact layer formed from a compressible material (Figs. 1-26 and accompanying texts).
Hartwell (US PGPUB 20160030646) discloses an apparatus of treating a wound comprising compressible wound fillers (Figs. 1-4 and accompanying texts). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                 /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781